Citation Nr: 1001112	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-34 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUE

Whether the appellant submitted a timely substantive appeal 
from a September 2003 rating decision that granted an 
increased evaluation of 20 percent for the appellant's 
service-connected spondylosis, and an increased evaluation 
for 10 percent for irritable bowel syndrome with dyspepsia.  




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from January 1992 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  During the pendency of the 
current appeal, the appellant's claims folder was transferred 
to the RO in Montgomery, Alabama.  After further review of 
the appellant's claim, the Board, in May 2009, remanded the 
claim to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for the purpose of obtaining additional 
information from the appellant.  

The claim has since been returned to the Board for appellate 
review.  Upon reviewing the development that has occurred 
since May 2009, the Board finds there has been substantial 
compliance with its remand instructions.  The Board notes 
that the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC sent a letter to the appellant asking that he provide 
any additional evidence, including change of address 
notifications, sent to him by the VA.  The appellant 
subsequently responded negatively and the AMC issued a 
Supplemental Statement of the Case (SSOC) after reviewing the 
results of the information obtained.  Based on the foregoing, 
the Board finds that the AMC substantially complied with the 
mandates of its May 2009 remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (finding that a remand by the Board 
confers on the appellant the right to compliance with the 
remand orders).  Therefore, in light of the foregoing, the 
Board will proceed to review and decide the claim based on 
the evidence that is of record consistent with 38 C.F.R. § 
3.655 (2009).


FINDINGS OF FACT

1.  In September 2003, the RO issued a rating decision that 
granted a 20 percent disability rating for spondylosis and a 
10 percent disability rating for irritable bowel syndrome 
with dyspepsia.  

2.  The appellant was notified of that action and he 
subsequently submitted a notice of disagreement in June 2004.  

3.  A statement of the case was then issued to the last known 
address of record on August 8, 2005.  

4.  The appellant's substantive appeal was dated October 6, 
2005, the envelope was postmarked for October 17, 2005, and 
it was received at the RO on October 21, 2005.


CONCLUSION OF LAW

The criteria for a timely filed substantive appeal have not 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303, 20.305 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with a supplemental statement of 
the case and various notice letters have notified the 
appellant of any type of evidence needed to show his appeal 
was timely filed.

The appellant submitted a claim for increased ratings for his 
service-connected spondylosis and irritable bowel syndrome 
(IBS) with dyspepsia in June 2003.  The appellant's address 
at that time was in San Antonio, Texas.  Upon reviewing the 
evidence, the RO subsequently granted a 20 percent disability 
rating for spondylosis and a 10 percent rating for IBS with 
dyspepsia.  This was accomplished through a rating action 
that was issued in September 2003.  

Notice of the rating action was provided to the appellant on 
September 11, 2003.  The notice was sent to the San Antonio 
address.  Following receipt of the notice of the rating, the 
appellant submitted a notice of disagreement (NOD).  The NOD 
was received at the RO on June 15, 2004.  The appellant 
provided a detailed basis for his disagreement with the 
rating decision.  However, the appellant was silent with 
respect to his location; i.e., that he had moved or was in 
the process of moving or would be moving in the near future.  

After receiving the NOD, the RO wrote to the appellant to 
inform him of his option to elect a Decision Review Officer 
(DRO) review of his claim in September 2004.  The letter was 
sent to the appellant's San Antonio address.  There is no 
indication in the claims folder that the letter was returned 
as undeliverable.

The RO then issued a statement of the case (SOC) to the 
appellant on August 8, 2005.  The SOC was sent to the San 
Antonio address.  As with the letter from September 2004, the 
SOC was not returned as undeliverable.  The appellant was 
informed that he had 60 days to perfect his appeal as the 
one-year period to appeal had expired in September 2004.  See 
38 C.F.R. § 20.302(b) (2009).  In other words, the appellant 
needed to submit his substantative appeal so that it would be 
received at the RO within 60 days of the date the SOC was 
mailed to him.  

The appellant's substantive appeal, as a VA Form 9, was 
received at the RO in Houston on October 21, 2005.  The form 
was dated October 6, 2005.  The appellant listed his San 
Antonio address in Block #6 of the form.  He also listed a 
telephone number in Block 5.A. as his home telephone number.  
The 210 area code is for San Antonio.  This number was 
different from previous telephone numbers provided by the 
appellant.  Again, the appellant did not indicate that he had 
moved from San Antonio by way of any information on the form 
itself.  The envelope used to mail the Form 9 was included in 
the claims folder.  The envelope had a Birmingham, Alabama 
postmark dated October 17, 2005.

The RO wrote to the appellant in December 2005.  He was 
informed that the Form 9 was not a timely appeal of the 
rating decision of September 2003.  He was also informed that 
the submission would be considered as a claim for increased 
ratings.

The appellant's NOD with the timeliness of the appeal issue 
was received in March 2006.  He explained that he received 
the SOC a week prior to the expiration of the 60-day period.  
He said that he completed his appeal as soon as he received 
the SOC in early October 2005 and sent it to the RO in 
Houston.  The appellant listed his address in Lincoln, 
Alabama.  This was the first item of correspondence from him 
of record that shows a different address than the one from 
San Antonio.  Finally, the appellant listed his home 
telephone number with an area code of 205 for Lincoln, 
Alabama.  He also listed a cell telephone number with a 210 
area code.  He did not list the same telephone number as he 
had on his Form 9 of October 2005.

The appellant perfected his substantive appeal regarding the 
current issue (timeliness) in October 2007.  He explained why 
he kept using his San Antonio address on the forms he 
submitted and the envelope used to mail his Form 9 in October 
2005.  He said he had tried to change representatives upon 
moving to Alabama but was told he could not as his case 
originated in another "district."  He said he just used his 
old address as he was mailing his submissions to the RO in 
Houston.  He said he changed his address once he arrived in 
Alabama in September 2004.  The appellant further stated that 
he had received other correspondence from VA at his Alabama 
address.

The appellant has alleged that he submitted a change of 
address with VA that was received such that he received VA 
correspondence at his new address.  The appellant has not 
provided any evidence of this by way of copies of letters 
that were dated prior to the end of the appeal period in 
October 2005.  Nor has he provided any evidence, other than 
his lay statement, of a notification to VA of a change in 
address.

It is further noted that the Board specifically remanded the 
claim in May 2009 for the purpose of obtaining any additional 
information, i.e., evidence, from the appellant concerning 
his address change.  The AMC sent a letter to the appellant 
and he responded with a statement in September 2009.  In that 
statement, the appellant admitted that he did not have any 
evidence showing that he had informed the RO of the address 
change.  

In reviewing the evidence of record, the Board notes that 
there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
307, 308- 09 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the RO properly discharged its official 
duties by mailing notice of the SOC to the appellant at his 
proper address unless the appellant rebuts the presumption of 
regularity.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).  The 
substantive appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the AOJ.  38 C.F.R. § 20.202 (2009).  To be considered 
timely, the substantive appeal must be filed within 60 days 
from the date that the AOJ mails the SOC to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 C.F.R. § 20.302(b) (2009).  Additionally, an 
extension for filing a substantive appeal may be granted on 
motion filed prior to the expiration of the time limit 
described above.  38 C.F.R. § 20.303 (2009).

In this instance, the appellant was provided notice of the 
adverse rating decision on September 11, 2003.  He had one 
year from that date or 60 days from the date the SOC was 
mailed to perfect his appeal.  See 38 C.F.R. § 20.302.  His 
NOD was timely.  The SOC was issued on August 8, 2005.  The 
appellant's substantative appeal was dated October 6, 2005, 
postmarked October 17, 2005, and it was not received by VA 
until October 21, 2005.  This means that the substantative 
appeal was received more than 60 days after the SOC was 
issued.  The appellant did not request an extension of time 
to submit his appeal, thus, it was untimely.  Even with 
consideration of a postmark rule, or the inclusion of a legal 
holiday, the substantive appeal was received after the 60-day 
period.  See 38 C.F.R. §§ 20.305, 20.306 (2009).  Both the 
date of the document and the date of receipt are more than 60 
days after the appeal deadline, and as such, his appeal must 
be considered untimely.

The facts of this case are not in dispute.  The appellant 
does not contend that he submitted his appeal at any earlier 
time.  He reported that he changed his address and received 
mailings from VA at that address, however, his VA claims 
folder does not reflect that nor has the Veteran submitted 
any supporting documentation, such as letters from VA using 
the new address.  The Board therefore finds that the SOC was 
sent to the Veteran's last known address of record and that 
his substantive appeal was untimely received.  

As there is no legal basis upon which to find that the 
appellant submitted a timely appeal of a September 2003, his 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


	(CONTINUED ON NEXT PAGE)



ORDER

As a substantive appeal was not timely filed, the Board lacks 
jurisdiction to consider the claim for entitlement to a 
disability evaluation in excess of 20 percent for the 
appellant's service-connected spondylosis, and 10 percent for 
irritable bowel syndrome with dyspepsia.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


